EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Hudak Jr. on 25 May 2021.

The application has been amended as follows: 

	in claim 1, the phrase --weight average-- has been added before the phrase "molecular weight" on line 30 of the claim,
	in claim 9, the phrase --weight average-- has been added before the phrase "molecular weight" on line 3 of the claim, and
	in claim 10, the phrase --weight average-- has been added before the phrase "molecular weight" on line 26 of the claim.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a thermoplastic composition for capstock consisting of: (i) a single halogenated polymer consisting of a polyvinyl chloride polymer, (ii) an aliphatic thermoplastic polyurethane polymer, (iii) a polyacrylate-styrene-acrylonitrile 
	Ogoe et al. represent the closest prior art.  The examiner agrees with the applicant - see lines 13-16 on page 8 of the reply filed 03 May 2021 - that the claims as written exclude the chlorinated polyethylene required by Ogoe et al.  Therefore, the rejections over Ogoe et al. have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787